UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):January 18, 2008 HUGOTON ROYALTY TRUST (Exact Name of Registrant as Specified in Its Charter) Texas (State or Other Jurisdiction of Incorporation) 1-10476 58-6379215 (Commission File Number) (IRS Employer Identification No.) Trust Division Royalty Trust Group Bank of America, N.A. 901 Main Street, 17th Floor P.O. Box 830650 Dallas, Texas 75283-0650 (Address of Principal Executive Offices) (Zip Code) (877) 228-5083 (Registrant’s Telephone Number, Including Area Code) NONE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. OnJanuary 18, 2008, the Registrant issued a news release announcing its monthly cash distribution to unitholders of record onJanuary 31, 2008. A copy of the news release is furnished as Exhibit 99.1. The information in this Current Report, including the news release attached hereto, is being furnished pursuant to Item 2.02 of Form 8-K and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liabilities of that Section. Item 9.01. Financial Statements and Exhibits. (c) Exhibits. 99.1 News Release datedJanuary 18, 2008 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUGOTON ROYALTY TRUST By: BANK OF AMERICA, N.A., TRUSTEE FOR HUGOTON ROYALTY TRUST Date:January 18, 2008 By: /s/ NANCY G. WILLIS Nancy G. Willis Vice President XTO ENERGY INC. By: /s/ BENNIE G. KNIFFEN Bennie G. Kniffen Senior Vice President and Controller 3 EXHIBIT INDEX Exhibit Number and Description 99.1News Release datedJanuary 18, 2008 4
